            Case 2:18-cv-01427-GMN-DJA Document 52 Filed 02/08/21 Page 1 of 3


 1   AARON D. FORD
      Attorney General
 2   Michael J. Bongard (Bar. No. 7997)
      Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   1539 Avenue F, Suite 2
     Ely, NV 89301
 5   (775) 289-1632 (phone)
     (775) 289-1653 (fax)
 6   mbongard@ag.nv.gov
     Attorneys for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 9

10   ROBERT WALSH,                                       Case No. 2:18-cv-01427-GMN-DJA
11                          Petitioner,                       UNOPPOSED MOTION FOR AN
                                                              EXTENSION OF TIME TO FILE
12    vs.                                                    REPLY TO OPPOSITION TO THE
                                                                 MOTION TO DISMISS
13   JAMES DZURENDA, et al.,                                         (ECF NO. 46)
14                          Respondents.                              (FIRST REQUEST)
15

16          Respondents, through legal counsel, Aaron D. Ford, Attorney General of The State of Nevada,

17   and Michael J. Bongard, Senior Deputy Attorney General, hereby move this court for a forty-five (45)

18   day enlargement of time in which to file the reply to the opposition to the motion to dismiss Robert

19   Walsh’s Second Amended Petition for Writ of Habeas Corpus by a Person in State Custody Pursuant to

20   28 U.S.C. §2254. ECF No. 46.

21          The reply is currently due February 9, 2021 and with the enlargement of time, would be due

22   March 26, 2021. Respondents base this motion on the declaration of Counsel.

23          This is Respondents’ first request for an extension of time in which to file these pleadings and

24   made in good faith and not for purposes of delay.

25          DATED this 4th day of February, 2021.

26                                                       AARON D. FORD
                                                         Attorney General
27
                                                         By: /s/ Michael J. Bongard
28                                                           Michael J. Bongard (Bar No. 007997)
                                                              Senior Deputy Attorney General


                                                   Page 1 of 3
            Case 2:18-cv-01427-GMN-DJA Document 52 Filed 02/08/21 Page 2 of 3


 1                               DECLARATION OF MICHAEL J. BONGARD

 2           1.      I am a Deputy Attorney General employed by the Attorney General’s Office of the State

 3   of Nevada in the Bureau of Criminal Justice, and I make this declaration on behalf of Respondents’

 4   Motion for Enlargement of Time to file the reply (First Request) in the above-captioned case. By this

 5   motion, I am requesting an additional forty-five (45) day enlargement of time, up to and including March

 6   26, 2021, to file and serve the reply. The reply is currently due February 9, 2021.

 7           2.      Since Walsh filed his opposition to the motion to dismiss in this matter, Counsel finished

 8   the draft of the answering brief in Fitzgerald v. State, Nevada Supreme Court Case Number 81652, due

 9   February 16, 2021. Counsel also drafted the responsive pleading in Arevalo v. Williams, Seventh Judicial

10   District Court Case Number HC-2005012 (White Pine County). Counsel also prepared the proposed

11   orders in Casteel v. Gittere, Seventh Judicial District Court Case Number HC-2008022 (White Pine

12   County), Kelly v. State of Nevada, Seventh Judicial District Court Case Number HC-2008024 (White

13   Pine County), Amanazodi v. Gittere, Seventh Judicial District Court Case Number HC-2008018 (White

14   Pine County), Smalley v. Williams, Seventh Judicial District Court Case Number HC-2012030 (White

15   Pine County), and Edwards v. State, et al., Seventh Judicial District Court Case Number HC-1902004

16   (White Pine County).

17           3.      Counsel must draft the response to the petition in Greene v. Gittere, USDC Case No. 2:07-

18   cv-00304-MMD-CWH (death penalty case), which is due March 9, 2021.

19           4.      Counsel had to take a mandatory monthly furlough day Friday, February 5, 2021.

20           5.      Opposing counsel, Ron Sung from the Federal Public Defender’s Office, was contacted

21   on February 3, 2021 regarding his position on Counsel’s motion. Mr. Sung stated that he did not opposed

22   this request.

23           6.      For the reasons stated above, counsel respectfully asks this Court to grant the extension of

24   time of an additional forty-five (45) days to file the response in this matter.

25           DATED this 8th day of February 2021.

26
      IT IS SO ORDERED.
                                                            By: /s/ Michael J. Bongard
27                 8 day of February, 2021                     Michael J. Bongard (Bar No. 007997
      Dated this ____
                                                               Senior Deputy Attorney General
28

      ___________________________
      Gloria M. Navarro, District Judge
      UNITED STATES DISTRICT COURT                   Page 2 of 3
           Case 2:18-cv-01427-GMN-DJA Document 52 Filed 02/08/21 Page 3 of 3


 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing Unopposed Motion for an Extension of

 3   Time to File Reply to Opposition to the Motion to Dismiss (ECF No. 46) (First Request) document with

 4   the Clerk of the Court by using the CM/ECF system on the 8th day of February 2021.

 5          The following participants are registered EM/ECF users and will be served by the CM/ECF

 6   system.

 7          Ron Sung,
            Assistant Federal Public Defender
 8          Federal Public Defender’s Office
            411 E. Bonneville Ave., Ste. 250
 9          Las Vegas, NV 89101
10
                                                  /s/ C. Martinez
11                                              An Employee of the Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  Page 3 of 3
